29 F.3d 627
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Claire J. LEE, Appellant,v.BROTHERHOOD OF MAINTENANCE OF WAY EMPLOYEES, BurlingtonNorthern System Federation; Bruce G. Glover;Office & Professional EmployeesInternational, Local 12, Appellees.
No. 93-1577.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 22, 1994.Filed:  July 11, 1994.

Before BOWMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
Claire J. Lee timely appeals the District Court's1 order granting summary judgment to defendants in this action commenced under section 301 of the Labor Management Relations Act, 29 U.S.C. Sec. 185 (1988).  Having carefully reviewed the record and the parties' briefs, we conclude that the District Court's grant of summary judgment to defendants is clearly correct.  Thus, we affirm the judgment for the reasons stated in the District Court's opinion.  See 8th Cir.  R. 47B. Lee's request for oral argument is denied.



1
 The Honorable Harry H. MacLaughlin, Senior United States District Judge for the District of Minnesota